342 F.2d 46
UNITED STATES of America, Appellant,v.William D. PEDERSEN, Appellee.
No. 19405.
United States Court of Appeals Ninth Circuit.
March 5, 1965.
Rehearing Denied April 9, 1965.

Appeal from the United States District Court for the Southern District of California, Central Division; Harry C. Westover, Judge.
John W. Douglas, Asst. Atty. Gen., Morton Hollander, Max Wild, Attorneys, Dept. of Justice, Washington, D. C., Francis C. Whelan, U. S. Atty., Los Angeles, Cal., for appellant.
Robert W. Fraser, Santa Ana, Cal., for appellee.
Before CHAMBERS, BARNES and MERRILL, Circuit Judges.
PER CURIAM:


1
Reversed and remanded for a new trial which will permit each side to offer the evidence it believes should be considered by the trial court.